DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sheehan (US 7,078,623).
Regarding claim 1, Sheehan disclose an assembly, comprising:
a rigid tube (300) connected to a coupling assembly (400), the coupling assembly including a main body having a first tubular section (420) and a second tubular section (410); and 
a connector head (200) connected to the coupling assembly, the connector head comprising: a first section; and a second section coupled to the first section, wherein the first and second sections define an internal cavity for housing an electrical connector, and wherein the first tubular section extends within the internal cavity (Fig. 10) (the connector head is a junction box.  One skill in the art understood that the junction box has a cavity of enclosing electrical connectors).

Regarding claim 2, Sheehan disclose a nut (924) extending about an exterior surface (at 800) of the second tubular section of the main body.

Regarding claim 3, Sheehan disclose the nut includes a first axial end (E1) and a second axial end (E2), wherein an interior surface of the nut at the first axial end is threaded. 

[AltContent: textbox (E2)][AltContent: textbox (E1)][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    234
    197
    media_image1.png
    Greyscale


Regarding claim 4, Sheehan disclose the exterior surface of the second tubular section of the main body is threaded (threaded portion 800).

Regarding claim 5, Sheehan disclose the first tubular section (500) has a first diameter, wherein the second tubular section (800) has a second diameter, and wherein the second diameter is greater than the first diameter (see Fig. 6).

Regarding claim 6, Sheehan disclose the connector head has a closed end opposite an open end, wherein the closed end surrounds the first tubular section (see Fig. 10).

Regarding claim 7, Sheehan disclose the closed end includes an end wall in abutment with a locking nut (600, 650) of the main body, wherein the end wall includes an opening (230) receiving the first tubular section.

Regarding claim 8, Sheehan disclose the closed end includes a first internal planar (wall of 200) section opposite a second internal planar section (also wall of 200), wherein at least one of the first internal planar section and the second internal planar section includes a recess (230) for receiving the first tubular section.

Claims 10-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by DeCesare (US 20170030489).
Regarding claim 10, DeCesare disclose an electrical metallic tubing coupling assembly, comprising: 
an electrical metallic tubing (22) connected to a coupling assembly (32), the coupling assembly including a main body having a first tubular section (49) connected to a second tubular section (47); and
a connector head (24) coupled to the coupling assembly, the connector head comprising: a first section; and a second section coupled to the first section (un-numbered, side walls), wherein the first and second sections (un-numbered, bottom wall) define an internal cavity (un-numbered, see Fig. 1) for housing an electrical connector (not shown), and wherein the first tubular section extends within the internal cavity.
Regarding claim 11, DeCesare disclose the coupling assembly comprising a nut (26) threadably coupled to an exterior surface of the second tubular section, wherein the nut extends about the electrical metallic tubing.

Regarding claim 12, DeCesare disclose the nut includes a first axial end and a second axial end, wherein an interior surface of the nut at the first axial end is threaded (see Fig. 5).

Regarding claim 13, DeCesare disclose the exterior surface of the second tubular section of the main body is threaded (42).

Regarding claim 14, DeCesare disclose the first tubular section has a first diameter, wherein the second tubular section has a second diameter, and wherein the second diameter is greater than the first diameter (see Fig. 5)

Regarding claim 15, DeCesare disclose the connector head has a closed end opposite an open end, wherein the closed end surrounds the first tubular section (see Fig. 1 and 5).

Regarding claim 16, DeCesare disclose the closed end includes an end wall (25) in abutment with a locking nut (36) of the main body, wherein the end wall includes an opening, and wherein the first tubular section extends through the opening (39).

Regarding claim 17, DeCesare disclose the closed end includes a first internal planar (planar surface of the wall 25) section opposite a second internal planar section (another planar surface of the wall 25), wherein at least one of the first internal planar section and the second internal planar section includes a recess (39) for receiving the first tubular section.

Claims 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yeh (US 2020/0227899).
Regarding claim 18, Yeh disclose a connector head (72) for an electrical metallic tubing, the connector head comprising:
a first section (a vertical the side walls); and
a second section (a horizontal the side walls) coupled to the first section, wherein the first and second sections define an internal cavity for housing an electrical connector, wherein the first section includes a first internal planar section, wherein the second section includes a second internal planar section extending perpendicular to the first internal planar section, and wherein at least one of the first internal planar section and the second internal planar section includes a recess (134) for receiving a coupling assembly (40) connected to the electrical metallic tubing (42).

Regarding claim 19, Yeh disclose the first and second sections define a closed end opposite an open end, and wherein an opening is provided through the closed end.

Regarding claim 20, Yeh disclose the second section includes a third planar section (2nd horizontal side wall), the third planar section including a wiring opening (un-numbered, like 134).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 7,078,623).
Regarding claim 9, Sheehan substantially disclosed the claimed invention except to mention the rigid tube is electrical metallic tubing.

Official Notice is taken (see MPEP 2144.03).  Metallic rigid tubing conduit is well-known before the effective filing date of the claimed invention was made.
It would have been obvious to one of ordinary skill in the art to have a metallic tubing conduit to protect electrical cable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833